                  Case 20-10691       Doc 96     Filed 08/03/20     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND


___________________________________
                                    )
In re:                              )                Case No. 20-10691-TJC
                                    )                Chapter 11
Zachair, Ltd.,                      )
               Debtor.              )
                                    )
____________________________________)


                       NOTICE OF APPEARANCE ON BEHALF OF
                          DEWBERRY CONSULTANTS LLC

       PLEASE TAKE NOTICE, that Dewberry Consultants LLC., creditor of the Debtor,

hereby appears in this case by its undersigned counsel and such counsel hereby enters her

appearance, pursuant to §1109 of the United States Bankruptcy Code (“Bankruptcy Code”) and

Federal Rule of Bankruptcy Procedure 9010(b), and this counsel hereby requests, pursuant to

Federal Rules of Bankruptcy Procedure 2002, 3017, and 9017, and §§ 342 and 1109(b) of the

Bankruptcy Code, that copies of all notices, pleadings and other papers given or filed in this

case be served upon her at the following address:

                                      Nancy D. Greene, Esq.
                                      N D Greene PC
                                      3977 Chain Bridge Rd, Suite 1
                                      Fairfax, VA 22030
                                      (703) 539-0333
                                      (703) 935-4294 (facsimile)
                                      ndg@ndglaw.com

       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, any application, motion, complaint, petition, pleading, demand, notice, plan,
                  Case 20-10691       Doc 96      Filed 08/03/20     Page 2 of 3



                                                 1


disclosure statement, or report, whether formal or informal, whether written or oral, and

whether transmitted by mail, delivery, telephone, telecopier or otherwise.

       THIS ENTRY OF APPEARANCE AND REQUEST FOR NOTICES AND SERVICE

OF DOCUMENTS is without prejudice to the remedies and claims Maryland Paving & Sealant,

Inc. against other entities, or any objection that may be made to the jurisdiction or venue of

this Court, and shall not be deemed or construed to be a waiver of rights to (1) have final

orders in non-core matters entered only after de novo review by a district judge, (2) trial by

jury in any proceeding related to this case, (3) have the district court withdraw the reference in

any matter subject to mandatory and discretionary withdrawal, or (4) any other rights, claims,

actions, setoffs, or recoupments to which Dewberry Consultants, LLC. is, or may be entitled,

in law or in equity, all of which rights it expressly reserves. Dated: August 3, 2020

                                                      /s/ Nancy D. Greene
                                                      Nancy D. Greene, Esquire
                                                      N D Greene PC
                                                      3977 Chain Bridge Rd, Suite 1
                                                      Fairfax, VA 22030
                                                      (703) 539-0333
                                                      (703) 935-4294 (facsimile)
                                                      ndg@ndglaw.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 3, 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send notification to all

those requesting notice on the ECF system.


                                                       /s/ Nancy D. Greene _____________
                                                      Nancy D. Greene, Esquire

                                                 2
Case 20-10691   Doc 96   Filed 08/03/20   Page 3 of 3
